



EXHIBIT 10.62


FIRST AMENDMENT TO
AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT


This FIRST Amendment to AMENDED AND RESTATED MANAGEMENT SERVICES AGREEMENT
(“First Amendment”) is made effective as of November 1, 2016, by and between
Marathon Petroleum Company LP (“MPC”), a Delaware limited partnership and Hardin
Street Marine LLC (“HSM”), a Delaware limited liability company.
    
WITNESSETH:


WHEREAS, MPC and HSM entered into that Amended and Restated Management Services
Agreement effective on the 1st day of January, 2015 (the “Agreement”); and


WHEREAS, pursuant to Section 10.3 of the Agreement, MPC and HSM now desire to
amend the Agreement in certain respects.
    
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:


1.
Exhibit B of the Agreement shall be deleted and replaced with the Exhibit B
attached to this First Amendment, which amends the Management Fee Rates.



1.
Capitalized terms used but not defined in this First Amendment shall have the
meaning

ascribed to such terms in the Agreement.
    
1.
This First Amendment supersedes any other prior agreements or understandings of
the parties relating to this subject matter and the parties are not relying on
any statement, representation, promise or inducement not expressly set forth
herein.



2.
This First Amendment may be executed in one or more counterparts, and in both
original form and one or more photocopies, each of which shall be deemed to be
an original, but all of which together shall be deemed to constitute one and the
same instrument.



3.
Except for the provisions of the Agreement specifically addressed in this First
Amendment, all other provisions of the Agreement shall remain in full force and
effect.



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the day and year first written above.
MARATHON PETROLEUM COMPANY LP
HARDIN STREET MARINE LLC
By:
/s/ J. S. Swearingen, Vice President
 
By:
/s/ M. Todd Sandifer, President
 
J. S. Swearingen, Vice President
 
 
M. Todd Sandifer, President



Page 1







--------------------------------------------------------------------------------







Exhibit B
Management Fee Rates




1.
Logistics and Commercial Services



January 1, 2015 - June 30, 2015: $2,175,000 (payable in equal monthly
installments)
July 1, 2015 - December 31, 2015: $2,650,000 (payable in equally monthly
installments)
January 1, 2016 - October 31, 2016 : $4,416,670 (payable in equally monthly
installments)
November 1, 2016 - December 31, 2016: $816,667 (payable in equally monthly
installments)
January 1, 2017 - December 31, 2017, and every calendar year thereafter:
$5,022,500 (payable in equally monthly installments), as may be adjusted
pursuant to Section 4.5


2.
Vetting Services



January 1, 2015 - December 31, 2015: $3,000,000 (payable in equally monthly
installments)
January 1, 2016 - December 31, 2016: $3,075,000 (payable in equally monthly
installments)
January 1, 2017 - December 31, 2017, and every calendar year thereafter:
$3,151,875 (payable in equally monthly installments), as may be adjusted
pursuant to Section 4.5


3.
Loss Control Services



January 1, 2015 - December 31, 2015: $5,100,000 (payable in equal monthly
installments)
January 1, 2016 - October 31, 2016: $4,356,250 (payable in equally monthly
installments)
November 1, 2016 - December 31, 2016: $1,304,582 (payable in equally monthly
installments)
January 1, 2017 - December 31, 2017, and every calendar year thereafter:
$8,023,179 (payable in equally monthly installments), as may be adjusted
pursuant to Section 4.5


4.
Brokerage Services



Brown water: 2.5% of the applicable charter rate
Blue water: >100Mbbls: 1.25% of the applicable charter rate
Blue water: <100Mbbls: 2.5% of the applicable charter rate
Great lakes: 2.5% of the applicable charter rate
Petroleum coke: 2.5% of the applicable charter rate




In each case the "applicable charter rate" is the base rate charged and invoiced
by the Third
Party charter company to MPC for the vessel covered by such charter.














Page 2





